Per Curiam,
John Gorgas died unmarried in 1869, leaving to survive him an only child, a daughter Susan. By his will he gave her a life interest in his estate, with remainder to her children. He further provided that if she should leave no children, the remainder should go to his brothers and sisters living, and the “issue” of such as might be dead. Nothing is given to the next of kin of deceased .brothers and sisters. The daughter died childless and unmarried, and all of the brothers and sisters of her father died before her, none of them leaving issue. There was, therefore, an intestacy as to the residue of the estate of the decedent, which, related back to his death, and the fund in the hands of the accountant was properly awarded to the personal representative of his only child: Bell’s Est., 147 Pa. 389.
Appeal dismissed at appellant’s costs. .